     Case 2:18-cv-02494-TLN-CKD Document 22 Filed 04/17/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE BROWN,                                       No. 2:18-cv-02494-TLN-CKD P
12                        Plaintiff,
13            v.                                         ORDER AND
14    BRAIN DUFFY, et al.,                               FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983 that was removed from state court. By order filed May

19   24, 2019, the undersigned screened plaintiff’s complaint and dismissed it with leave to amend.

20   ECF No. 6. On September 25, 2019 the court issued Findings and Recommendations that this

21   case be dismissed without prejudice based on plaintiff’s failure to file an amended complaint.

22   ECF No. 15. However, plaintiff filed a first amended complaint on October 2, 2019. ECF No.

23   16. Currently pending before the court is defendants’ motion to strike the first amended

24   complaint or, in the alternative, to screen the complaint pursuant to 28 U.S.C. § 1915A. ECF No.

25   18. For the reasons outlined below, the undersigned recommends granting defendants’ motion to

26   strike, in part, and further recommends dismissing plaintiff’s first amended complaint without

27   further leave to amend.

28   /////
                                                         1
     Case 2:18-cv-02494-TLN-CKD Document 22 Filed 04/17/20 Page 2 of 5

 1          I.      Screening Requirement

 2          The court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 4   court will independently dismiss a complaint or portion thereof if the prisoner has raised claims

 5   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

 6   granted, or that seek monetary relief from a defendant who is immune from such relief. 28

 7   U.S.C. § 1915A(b)(1),(2). However, before the court could screen plaintiff’s first amended

 8   complaint, defendant filed a motion to strike the complaint on the basis that it was untimely filed.

 9   ECF No. 18.

10          II.     Allegations in the First Amended Complaint

11          Although the allegations are sparse, it appears to the court that plaintiff contends that

12   defendants opened his confidential correspondence to unknown individuals and/or entities outside

13   of his presence. Although plaintiff alleges several specific dates on which his mail was opened or

14   tampered with, he does not identify which defendant was involved on each occasion or in what

15   capacity.

16          III.    Legal Standards

17          As plaintiff was previously advised, the Turner v. Safley, 482 U.S. 78, 89 (1987), standard

18   applies to regulations and practices concerning all correspondence between prisoners as well as to

19   regulations concerning incoming mail received by prisoners from non-prisoners. Thornburgh v.

20   Abbott, 490 U.S. 401, 413 (1989). Moreover, isolated incidents of mail interference or tampering
21   will not support a claim under section 1983 for violation of plaintiff's constitutional rights. See

22   Crofton v. Roe, 170 F.3d 957, 961 (9th Cir. 1999) (temporary delay or isolated incident of delay

23   of mail does not violate a prisoner's First Amendment rights).

24          IV.     Analysis

25          The court has reviewed plaintiff’s first amended complaint and finds that it fails to state a

26   claim upon which relief can be granted under federal law. The court finds that the allegations do
27   not establish a First Amendment violation. Plaintiff’s first amended complaint does not challenge

28   a regulation or practice concerning the handling of his mail. Instead, his allegations suggest
                                                        2
     Case 2:18-cv-02494-TLN-CKD Document 22 Filed 04/17/20 Page 3 of 5

 1   isolated incidents of mail interference, none of which rise to the level of a constitutional violation.

 2   See Turner, 482 U.S. 78. Furthermore, plaintiff has not been able to link any of the named

 3   defendants to the asserted violations despite being granted leave to amend in order to do so. See

 4   Johnson v. Duffy, 588 F.3d 740, 743-44 (9th Cir. 1978) (discussing “requisite causal connection”

 5   in section 1983 cases between named defendant and claimed injury); Barren v. Harrington, 152

 6   F.3d 1193, 1194-95 (9th Cir. 1998), cert. denied, 525 U.S. 1154 (1999) (“A plaintiff must allege

 7   facts, not simply conclusions, that show that an individual was personally involved in the

 8   deprivation of his civil rights.”). Plaintiff’s conclusory claim lacks the requisite level of

 9   specificity to impose liability on any one defendant. For all these reasons, the undersigned

10   recommends dismissing plaintiff’s first amended complaint for failing to state a claim.

11          V.      Leave to Amend

12          If the court finds that a complaint or claim should be dismissed for failure to state a claim,

13   the court has discretion to dismiss with or without leave to amend. Leave to amend should be

14   granted if it appears possible that the defects in the complaint could be corrected, especially if a

15   plaintiff is pro se. Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc); Cato v.

16   United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant must be given leave to

17   amend his or her complaint, and some notice of its deficiencies, unless it is absolutely clear that

18   the deficiencies of the complaint could not be cured by amendment.” (citation omitted).

19   However, if, after careful consideration, it is clear that a claim cannot be cured by amendment,

20   the Court may dismiss without leave to amend. Cato, 70 F.3d at 1105-06.
21          In light of plaintiff’s failures to provide additional information about his claim despite

22   specific instructions from the court, the undersigned finds that further leave to amend would be

23   futile and the first amended complaint should be dismissed without leave to amend. Hartmann v.

24   CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court may deny leave to amend when

25   amendment would be futile.”). Here, the allegations in the first amended complaint are even less-

26   detailed and more conclusory than plaintiff’s original complaint. Nor has plaintiff explained how
27   supervisory defendants or grievance administrators are liable under 42 U.S.C. § 1983 for the

28   alleged constitutional violations. See ECF No. 6 at 3-4. For these reasons, the undersigned
                                                         3
     Case 2:18-cv-02494-TLN-CKD Document 22 Filed 04/17/20 Page 4 of 5

 1   recommends denying further leave to amend the complaint.

 2            VI.      Plain Language Summary for Pro Se Party

 3            The following information is meant to explain this order in plain English and is not

 4   intended as legal advice.

 5            It is recommended that your complaint be dismissed because it fails to state any

 6   cognizable claim for relief. Allowing you to further amend the complaint would be futile because

 7   you were not able to cure any of the previously identified deficiencies with the original

 8   complaint. As a result, it is recommended that you not be granted further leave to amend your

 9   complaint and that this civil action be closed. If you disagree with this recommendation, you

10   have 14 days to explain why it is not the correct result. Label your explanation as “Objections to

11   the Magistrate Judge’s Findings and Recommendations.”

12            In accordance with the above, IT IS HEREBY ORDERED that the Findings and

13   Recommendations issued on September 25, 2019 (ECF No. 15) are vacated based on plaintiff’s

14   subsequent filing of a first amended complaint.

15            IT IS FURTHER RECOMMENDED that:

16            1.    Defendants’ amended motion to strike plaintiff’s first amended complaint (ECF No.

17   18) be granted in part and denied in part. The motion should be granted to the extent that it

18   requests screening of plaintiff’s first amended complaint.

19            2. Plaintiff’s first amended complaint (ECF No. 16) be dismissed without leave to

20   amend.
21            3. The Clerk of Court be directed to close this case.

22            These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

24   being served with these findings and recommendations, any party may file written objections with

25   the court and serve a copy on all parties. Such a document should be captioned

26   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
27   objections shall be served and filed within fourteen days after service of the objections. The

28   parties are advised that failure to file objections within the specified time may waive the right to
                                                        4
     Case 2:18-cv-02494-TLN-CKD Document 22 Filed 04/17/20 Page 5 of 5

 1   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 2   Dated: April 17, 2020
                                                     _____________________________________
 3
                                                     CAROLYN K. DELANEY
 4                                                   UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10   12/brow2494.F&R&MTD.docx

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
